 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Geralyn Gulseth
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8923
 9 Fax: (415) 744-0134
   E-mail: Geralyn.gulseth@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   2440 Tulare St., Ste. 320
14 Fresno, CA 93721
15 Telephone: 559-439-9700
   Facsimile: 559-439-9700
16 info@jonathanpena.com
17 Attorney for Plaintiff, James Marvin Bridges
18
                         UNITED STATES DISTRICT COURT
19                  FOR THE EASTERN DISTRICT OF CALIFORNIA
20                              FRESNO DIVISION
21 James Marvin Bridges,                   Case No. 1:19-cv-00564-SKO
22
             Plaintiff,                    STIPULATION AND ORDER FOR THE
23                                         AWARD OF ATTORNEY FEES UNDER
24                   v.                    THE EQUAL ACCESS TO JUSTICE ACT
                                           (EAJA)
25 Andrew Saul, Commissioner of            28 U.S.C. § 2412(d)
26 Social Security,
                                           (Doc. 22)
27             Defendant.
28
 1         TO THE HONORABLE SHEILA K. OBERTO , MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of TWO THOUSAND
 5 EIGHT HUNDRED AND FIFTY DOLLARS AND 00/100 ($2,850.00), under the
 6
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
 7
     compensation for all legal services rendered on behalf of Plaintiff by counsel in
 8
     connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of TWO THOUSAND EIGHT HUNDRED AND FIFTY
25 DOLLARS AND 00/100 ($2,850.00), in EAJA attorney fees shall constitute a
26
   complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
27
28
                                                -2-
 1 attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with
 2 this action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 4 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 5 provisions of the EAJA.
 6
                                            Respectfully submitted,
 7
 8
     Dated: March 26, 2020                  /s/ Jonathan O. Peña
 9                                          JONATHAN O. PEÑA
10                                          Attorney for Plaintiff

11
     Dated: March 26, 2020                  McGREGOR W. SCOTT
12                                          United States Attorney
13                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                         By: _*_Geralyn Gulseth
16                                          Geralyn Gulseth
17                                          Special Assistant U.S. Attorney
                                            Attorneys for Defendant
18                                          (*Permission to use electronic signature
19                                          obtained via email on March 26, 2020).

20
                                          ORDER
21
           Based upon the parties’ above “Stipulation for the Award and Payment of Attorney
22
23 Fees Under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412(d)” (the
24 “Stipulation”) (Doc. 22), IT IS ORDERED that attorney’s fees in the amount of TWO
25 THOUSAND EIGHT HUNDRED AND FIFTY DOLLARS AND 00/100 ($2,850.00),
26 as authorized under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), be
27 awarded subject to the terms of the Stipulation.
28
                                                -3-
     IT IS SO ORDERED.
 1
 2 Dated:   March 27, 2020         /s/   Sheila K. Oberto     .
                             UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                             -4-
